Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 08/08/2022.
Claims 1, 16-17, 19-21, 22, 23, 24, 26-28, 29-33 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 17, 19-24, 26-33  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 19, 20, 22, 24, 26, 27, 29, 31, 32, 33   is/are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 20180227102, Provisional application 62457083)  in view of XU et al. (US 20200028651, Provisional application 62500151) .
Regarding to claim 1, US 20180227102 teaches a method performed by a wireless transmit/receive unit (WTRU), the method comprising:
determining a control channel element that are associated with a control resource set (CORESET) (CCE mapping randomization may be a function of one or more of the beam pair links 305, the OFDM symbol index, and the starting and/or ending RB index of the control resource set. For example, when a UE 115 is configured to monitor across multiple control resource sets, the CCE mapping randomization may be a function of the control resource set) [see Paragraph 0086];

receiving the PDCCH transmission using one or more of a first beam associated with the set of CCEs and a second beam associated with second set of CCEs (the UE may be configured to monitor physical downlink control channel (PDCCH) on multiple beam pair link) [see Abstract ] 
(At 515, base station 105-d may determine a set of search candidates (e.g., PDCCH candidates) for each of the one or more beam pair links established at 505-a and 505-b) [see Paragraph 0090]
(base station 105-d may map a set of CCEs for each of the beam pair links established at 505-a and 505-b and the mapping of at least one of the sets of CCEs may be randomized based on a symbol index, a slot index, a subframe index, a resource block of a control resource set, or a carrier index) [see Paragraph 0091]
However, US 20200028651 does not explicitly teach set of CCEs are associated with a physical downlink control channel (PDCCH).
US 20200028651, from the same or similar fields of endeavor, teaches determining a plurality of control channel elements (CCEs) that are associated with a control resource set (CORESET) ( CORESETs with a time-first CCE-to-REG mapping) [see Figure 2 and Figure 3, Figure 4 and Paragraphs 0028-0035] [see Provisional application No. 62/500,151, Figure 2, Figure 3, Figure 3 and Pages 4-7] (Different CCEs configured for different Beams) [see Figure 3] [see Figure 2, Provisional application 62500151];
Determining a first set of CCEs ( CCEs 311, PDCCH CORESET #1) and a second set of CCEs ( CCEs 312, PDCCH CORESET #2 ) from the plurality of CCEs, wherein the first set of CCEs and the second set of CCEs are associated with physical downlink control channel  transmission [see Figure 2 and Figure 3, Figure 4 and Paragraphs 0028-0035] [see Provisional application No. 62/500,151, Figure 2, Figure 3, Figure 3 and Pages 4-7] (Different CCEs configured for different Beams) [see Figure 3] [see Figure 2, Provisional application 62500151];
Receiving the PDCCH transmission using one or more of a first beam associated with the first set of CCEs ( CCEs 311, PDCCH CORESET #1) and a second beam associated with the second set of CCEs ( CCEs 312, PDCCH CORESET #2 )  [see Figure 2 and Figure 3, Figure 4 and Paragraphs 0028-0035] [see Provisional application No. 62/500,151, Figure 2, Figure 3, Figure 3 and Pages 4-7] (Different CCEs configured for different Beams) [see Figure 3] [see Figure 2, Provisional application 62500151]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20180227102 in view of US 20200028651 because US 20200028651 suggests that These new techniques require flexible PDCCH  time duration and mapping between CCEs, REGs, and PDCCH to reduce a UE's PDCCH blind decoding complexity.


Regarding to claim 17, US 20180227102 further teaches wherein the first set of CCEs is is associated with a search space, and wherein the second set of CCEs is associated with the search space [see the abstract and Paragraphs 0086 & 0090 & 0091].

Regarding to claim 19, US 20180227102 further teaches  wherein the PDCCH is a multibeam PDCCH, and wherein the PDCCH transmission is a multibeam PDCCH transmission [see the abstract and Paragraphs 0086 & 0090 & 0091].

Regarding to the claim 20, US 20180227102 further teaches wherein receiving the PDCCH transmission using one or more of the first beam  associated with the first set of CCEs and the second beam the second set of CCEs using the second beam [see the abstract and Paragraphs 0086 & 0090 & 0091].

Regarding to claim 22, US 20180227102 teach a wireless transmit/receive unit (WTRU), comprising: a processor, the processor  configured to:
Determine a control channel element that are associated with a control resource set (CORESET) (CCE mapping randomization may be a function of one or more of the beam pair links 305, the OFDM symbol index, and the starting and/or ending RB index of the control resource set. For example, when a UE 115 is configured to monitor across multiple control resource sets, the CCE mapping randomization may be a function of the control resource set) [see Paragraph 0086];
receive the PDCCH transmission using one or more of a first beam associated with the set of CCEs and a second beam associated with second set of CCEs (the UE may be configured to monitor physical downlink control channel (PDCCH) on multiple beam pair link) [see Abstract ] 
(At 515, base station 105-d may determine a set of search candidates (e.g., PDCCH candidates) for each of the one or more beam pair links established at 505-a and 505-b) [see Paragraph 0090]
(base station 105-d may map a set of CCEs for each of the beam pair links established at 505-a and 505-b and the mapping of at least one of the sets of CCEs may be randomized based on a symbol index, a slot index, a subframe index, a resource block of a control resource set, or a carrier index) [see Paragraph 0091]
However, US 20200028651 does not explicitly teach set of CCEs are associated with a physical downlink control channel (PDCCH).
US 20200028651, from the same or similar fields of endeavor, teaches determining a plurality of control channel elements (CCEs) that are associated with a control resource set (CORESET) ( CORESETs with a time-first CCE-to-REG mapping) [see Figure 2 and Figure 3, Figure 4 and Paragraphs 0028-0035] [see Provisional application No. 62/500,151, Figure 2, Figure 3, Figure 3 and Pages 4-7] (Different CCEs configured for different Beams) [see Figure 3] [see Figure 2, Provisional application 62500151];
Determining a first set of CCEs ( CCEs 311, PDCCH CORESET #1) and a second set of CCEs ( CCEs 312, PDCCH CORESET #2 ) from the plurality of CCEs, wherein the first set of CCEs and the second set of CCEs are associated with physical downlink control channel  transmission [see Figure 2 and Figure 3, Figure 4 and Paragraphs 0028-0035] [see Provisional application No. 62/500,151, Figure 2, Figure 3, Figure 3 and Pages 4-7] (Different CCEs configured for different Beams) [see Figure 3] [see Figure 2, Provisional application 62500151];
Receiving the PDCCH transmission using one or more of a first beam associated with the first set of CCEs ( CCEs 311, PDCCH CORESET #1) and a second beam associated with the second set of CCEs ( CCEs 312, PDCCH CORESET #2 )  [see Figure 2 and Figure 3, Figure 4 and Paragraphs 0028-0035] [see Provisional application No. 62/500,151, Figure 2, Figure 3, Figure 3 and Pages 4-7] (Different CCEs configured for different Beams) [see Figure 3] [see Figure 2, Provisional application 62500151]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20180227102 in view of US 20200028651 because US 20200028651 suggests that These new techniques require flexible PDCCH  time duration and mapping between CCEs, REGs, and PDCCH to reduce a UE's PDCCH blind decoding complexity.


Regarding to claim 24, claim 24 is rejected the same limitations of claim 17  above.

Regarding to claim 26, claim 26 is rejected the same limitations of claim 19  above.

Regarding to claim 27, claim 27 is rejected the same limitations of claim 20  above.

Regarding to claim 29, US 20180227102 teaches a wireless transmit/receive unit (WTRU), the WTRU comprising: a processor, the processor configure to:
Determining a control channel element that are associated with a control resource set (CORESET) (CCE mapping randomization may be a function of one or more of the beam pair links 305, the OFDM symbol index, and the starting and/or ending RB index of the control resource set. For example, when a UE 115 is configured to monitor across multiple control resource sets, the CCE mapping randomization may be a function of the control resource set) [see Paragraph 0086];

receiving the PDCCH transmission using one or more of a first beam associated with the set of CCEs and a second beam associated with second set of CCEs (the UE may be configured to monitor physical downlink control channel (PDCCH) on multiple beam pair link) [see Abstract ] 
(At 515, base station 105-d may determine a set of search candidates (e.g., PDCCH candidates) for each of the one or more beam pair links established at 505-a and 505-b) [see Paragraph 0090]
(base station 105-d may map a set of CCEs for each of the beam pair links established at 505-a and 505-b and the mapping of at least one of the sets of CCEs may be randomized based on a symbol index, a slot index, a subframe index, a resource block of a control resource set, or a carrier index) [see Paragraph 0091]
However, US 20200028651 does not explicitly teach set of CCEs are associated with a physical downlink control channel (PDCCH).
US 20200028651, from the same or similar fields of endeavor, teaches determining a plurality of control channel elements (CCEs) that are associated with a control resource set (CORESET) ( CORESETs with a time-first CCE-to-REG mapping) [see Figure 2 and Figure 3, Figure 4 and Paragraphs 0028-0035] [see Provisional application No. 62/500,151, Figure 2, Figure 3, Figure 3 and Pages 4-7] (Different CCEs configured for different Beams) [see Figure 3] [see Figure 2, Provisional application 62500151];
Determining a first set of CCEs ( CCEs 311, PDCCH CORESET #1) and a second set of CCEs ( CCEs 312, PDCCH CORESET #2 ) from the plurality of CCEs, wherein the first set of CCEs and the second set of CCEs are associated with physical downlink control channel  transmission [see Figure 2 and Figure 3, Figure 4 and Paragraphs 0028-0035] [see Provisional application No. 62/500,151, Figure 2, Figure 3, Figure 3 and Pages 4-7] (Different CCEs configured for different Beams) [see Figure 3] [see Figure 2, Provisional application 62500151];
Receiving the PDCCH transmission using one or more of a first beam associated with the first set of CCEs ( CCEs 311, PDCCH CORESET #1) and a second beam associated with the second set of CCEs ( CCEs 312, PDCCH CORESET #2 )  [see Figure 2 and Figure 3, Figure 4 and Paragraphs 0028-0035] [see Provisional application No. 62/500,151, Figure 2, Figure 3, Figure 3 and Pages 4-7] (Different CCEs configured for different Beams) [see Figure 3] [see Figure 2, Provisional application 62500151]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20180227102 in view of US 20200028651 because US 20200028651 suggests that These new techniques require flexible PDCCH  time duration and mapping between CCEs, REGs, and PDCCH to reduce a UE's PDCCH blind decoding complexity.

Regarding to claim 31, claim 31  is rejected the same limitations of claim 19  above.

Regarding to claim 32, claim 32  is rejected the same limitations of claim 20  above.

Regarding to claim 33, US 20180227102 further teaches wherein the first set of CCEs is different from the second set of CCES [see the abstract and Paragraphs 0086 & 0090 & 0091]


Claims 21, 28    is/are rejected under 35 U.S.C. 103 as being unpatentable over John Wilson et al. (US 20180227102, Provisional application 62457083)  in view of XU et al. (US 20200028651, Provisional application 62500151),and further in view of Nan et al. (US 20170013626).
Regarding to claim 21, US 20180227102 and US 20200028651 teach the limitations of the claim 1.
However, US 20180227102 and US 20200028651 do not explicitly teach wherein the first set of CCEs is a repetition of the second set of CCEs.
US 20170013626, from the same or similar fields of endeavor, teaches wherein the first set of CCEs is a repetition of the second set of CCEs (wherein the first set of CCEs is a repetition of the second set of CCEs ) [see Paragraph 0111].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20180227102 and US 20200028651), and further in view of US 20170013626 because US 20170013626 suggests that The present disclosure provides a method for enhanced transmission of control information, user equipment, a base station, and a communications system, so as to solve a problem that UE cannot determine a quantity of repetitions of transmitting control information by a base station.

Regarding to claim 28, claim 28 is rejected the same limitations of claim 21 above.



Allowable Subject Matter
Claims 16, 23, 30 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412